Name: Commission Regulation (EC) No 1074/2003 of 23 June 2003 opening an invitation to tender for the allocation of A3 export licences for fruit and vegetables (tomatoes, oranges, table grapes, apples)
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  cooperation policy;  trade policy
 Date Published: nan

 Avis juridique important|32003R1074Commission Regulation (EC) No 1074/2003 of 23 June 2003 opening an invitation to tender for the allocation of A3 export licences for fruit and vegetables (tomatoes, oranges, table grapes, apples) Official Journal L 155 , 24/06/2003 P. 0007 - 0008Commission Regulation (EC) No 1074/2003of 23 June 2003opening an invitation to tender for the allocation of A3 export licences for fruit and vegetables (tomatoes, oranges, table grapes, apples)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 47/2003(2), and in particular the third subparagraph of Article 35(3),Whereas:(1) Commission Regulation (EC) No 1961/2001(3), as last amended by Regulation (EC) No 1176/2002(4), lays down the detailed rules of application for export refunds on fruit and vegetables.(2) Article 35(1) of Regulation (EC) No 2200/96 provides that, to the extent necessary for economically significant exports, the products exported by the Community may be covered by export refunds, within the limits resulting from agreements concluded in accordance with Article 300 of the Treaty.(3) Under Article 35(2) of Regulation (EC) No 2200/96, care must be taken to ensure that the trade flows previously brought about by the refund scheme are not disrupted. For this reason and because exports of fruit and vegetables are seasonal in nature, the quantities scheduled for each product should be fixed, based on the agricultural product nomenclature for export refunds established by Commission Regulation (EEC) No 3846/87(5), as last amended by Regulation (EC) No 118/2003(6). These quantities must be allocated taking account of the perishability of the products concerned.(4) Article 35(4) of Regulation (EC) No 2200/96 provides that refunds must be fixed in the light of the existing situation or outlook for fruit and vegetable prices on the Community market and supplies available on the one hand, and prices on the international market on the other hand. Account must also be taken of the transport and marketing costs and of the economic aspect of the exports planned.(5) In accordance with Article 35(5) of Regulation (EC) No 2200/96, prices on the Community market are to be established in the light of the most favourable prices from the export standpoint.(6) The international trade situation or the special requirements of certain markets may call for the refund on a given product to vary according to its destination.(7) Tomatoes, oranges, table grapes and apples of classes Extra, I and II of the common quality standards can currently be exported in economically significant quantities.(8) In order to ensure the best use of available resources and in view of the structure of Community export, it is appropriate to proceed by an open invitation to tender and to fix the indicative refund amount and the scheduled quantities for the period concerned.(9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. An invitation to tender for the allocation of A3 export licences is hereby opened. The products concerned, the tender submission period, the indicative refund rates and the scheduled quantities are fixed in the Annex hereto.2. The licences issued in respect of food aid as referred to in Article 16 of Commission Regulation (EC) No 1291/2000(7) shall not count against the eligible quantities in the Annex hereto.3. Notwithstanding the application of Article 5(6) of Regulation (EC) No 1961/2001, the term of validity of the A3 licences shall be three months.Article 2This Regulation shall enter into force on 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 7, 11.1.2003, p. 64.(3) OJ L 268, 9.10.2001, p. 8.(4) OJ L 170, 29.6.2002, p. 69.(5) OJ L 366, 24.12.1987, p. 1.(6) OJ L 20, 24.1.2003, p. 3.(7) OJ L 152, 24.6.2000, p. 1.ANNEXto Commission Regulation of 23 June 2003 opening an invitation to tender for the allocation of A3 export licences for fruit and vegetables (tomatoes, oranges, table grapes, apples)Tender submission period: 1 July to 2 July 2003.>TABLE>